ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Potomac Construction Company, Inc.           )       ASBCA No. 60326
                                             )
Under Contract No. FQ 9098                   )

APPEARANCE FOR THE APPELLANT:                        Charles W Sickels, Esq.
                                                      Sickels, Frei & Mims, P.C.
                                                      Fairfax, VA

APPEARANCE FOR THE AUTHORITY:                        Jon B. Crocker, Esq.
                                                      Chief Counsel, Contracts & Procurement
                                                      Washington Metropolitan Area
                                                       Transit Authority
                                                      Washington, DC

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.




                                                 ~'~
       Dated: 20 January 2016


                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60326, Appeal of Potomac
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals